Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021, has been entered.

 	Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 27, 31-35, 37-39 and 41-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claims 27 and 38 to delete the limitation of “a hydroalcoholic”.

Claim Rejections - 35 USC § 103-Withdrawn
The rejection of claims 1, 3-11, 27, 31-39 and 41-42 under 35 U.S.C. 103 as being unpatentable over Zannolli (Movement Disorders, 2012, 27(10), 1312-1316, cited in the previous Office action), in view of Blondino (U.S. Pub. No. 20070248548, published 10/25/2007, cited in the previous Office action), is withdrawn in view of the Applicants’ arguments on the grounds that Blondino is directed to use of hydroalcoholic solutions (see pages 9-12 of Remarks filed on 07/02/2021).
Applicants’ arguments have been fully considered and are found to be persuasive.
Claim Rejoinder
Withdrawn claims 14 and 28-29, have been rejoined with claims 1, 3-11, 27, 31-39 and 41-42, because all the claims directed to the non-elected species, have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 12/1282017, has been reconsidered in view of the allowability of claims directed to the non-elected species, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method of using an oral glucocorticoid spray formulation that can be sprayed over the tongue of a human patients suffering from ataxia, in order to treat a symptom of ataxia in the patient, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Zannolli (Movement Disorders, 2012, 27(10), 1312-1316, cited in the previous Office action), teaches a method comprising orally administering betamethasone disodium phosphate (BETA) to human patients suffering from ataxia in order to reduce ataxia symptoms in the human patients (see abstract, pages 1312-1315, Figure 1 and Tables 1-2). However, Zannolli fails to teach or suggest an oral spray formulation that can be sprayed over the tongue of a human patient suffering from ataxia, in order to reduce ataxia symptoms in the patient.
Conclusions
Claims 1, 3-11, 14, 27-29, 31-39 and 41-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629